DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 7 January, 2022.
Claims 1, 3, 7, 12, 14 and 17 have been amended. 
Claim 2 has been cancelled.
Claims 26 - 28 have been added.
Claims 1, 3 – 12, 14 – 21 and 24 - 28 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January, 2022 has been entered.
Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 – 11, 14 – 21, 25, 27 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 14 recite creating benchmarking data for “a subset of local medical imaging devices by, assigning a classification value to the medical imaging device”. Examiner cannot determine the metes and bounds of the claim. For example, creating bench-marking data for a subset of devices requires assigning the classification value to all of the devices in the subset. It appears that only one device – i.e. “the” device – is classified. It is unclear which device, of the plurality of devices, is classified. For purposes of this examination, Examiner assumes that the claims should recite: “assigning a classification value to the subset of medical imaging devices”. Appropriate correction or clarification is required.
Claims 19 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 9 and 21 depend from cancelled Claim 2. Examiner assumes that these claims should depend form Claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method for comparing reference values in medical imaging processes of different medical imaging devices, wherein a data base is available to a plurality of spatially separated local medical imaging devices, the method comprising:
providing, by a configuration module, the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes;
creating a label for the medical imaging process at least one of a local medical imaging device or a local workstation, by using the defined global identification specifying the medical imaging process; and
providing, by a mapping module, a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process, wherein the data base is available to the plurality of spatial separated local medical imaging devices
wherein a benchmarking data set is created for a subset of local medical imaging devices by, assigning a classification value to the medical imaging device, and creating a benchmarking data set based on the classification value. 
Claim 14 recites medium with instructions executed by a processor, and Claim 12 recites a system that executes the steps of the method recited in Claim 1 without the 
Claims 1, 3 – 12, 14 – 21 and 24 - 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the following limitations containing an abstract idea:  
comparing reference values in medical imaging processes of different medical imaging devices; 
creating a label for the medical imaging process by using the defined global identification specifying the medical imaging process; and
providing a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process, 
wherein a benchmarking data set is created for a subset of local medical imaging devices by, assigning a classification value to the medical imaging device, and creating a benchmarking data set based on the classification value.
The claims, as illustrated by Claim 1, recite limitations containing an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that the recited “reference value” is preferably a magnitude or duration of the radiation that a patient is subjected to during an imaging examination. The claims require that reference values be assigned to a global ID specifying a medical imaging process. The medical imaging process is specified by the type of modality and a body region being examined, and is performed based on a medical imaging protocol comprising parameters for configuring the medical imaging device (0054 – 0055). Comparing the magnitude or duration of a radiation dose specified by an imaging protocol for two different medical imaging devices is an ordinary mental process. 
Examiner notes that even though the claim recites “a method for comparing reference values”, such a comparison never is performed by the claims. For example, in order to map the local ID with a global ID, only the modality and body part are compared for the two protocols specified by each ID. While each of the local and global protocols specified by their respective IDs may have a radiation dose or duration – or may include data that allows the dose or duration to be determined – it is clear from the specification that these reference value may differ between the two protocols. However, a mapping of a local and global ID does not also provide for the comparison of any reference value that may be a part of the protocol associated with each ID.
Similarly, the specification discloses that mapping local and global identifiers may be performed by a human – i.e. a manual mapping mechanism. Mapping identifiers, is a process that, except for generic computer implementation steps, can be performed in the As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Organizing local imaging protocol names by mapping a local identifier for the protocol to a global identifier for the same protocol based on a comparison of the modality and body region specified by each of the two protocols is process that merely organizes this human activity. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
at least one of a local medical imaging device and a local workstation;
a mapping module;
the data base is available to a plurality of spatial separated local medical imaging devices;
providing, by a configuration module, the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The mapping module, database and imaging device and/or workstation are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Providing the database with reference values assigned to a global ID is an insignificant extra-solution activity – i.e. a data Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract ID mapping process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract ID mapping process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. various modules, a local imaging device, database). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of mapping mechanisms (5) demand or periodic processing (3, 18); creating labels at a workstation (15); imaging devices located at different hospitals (16); those that recite additional abstract ideas including: creating a benchmarking set based on an assigned classification (2, 17) manual mapping (4, 19); generating an alarm when a reference value is exceeded (10); generating several reference values from the reference value (11); those that recite well-understood, routine and conventional activity or computer functions including: visualizing the mapping and the benchmarking data (7, 21); storing reference values (9); including procedure ID in a DICOM header (8); those that recite insignificant extra-solution activities; assigning local IDs (6, 20) or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 12, 14 and 24 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9, 11, 12, 14 – 17, 20, 21, 24, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012.
CLAIMS 1, 12, 14, 17 and 26 
Robinson (entire document) teaches a method for implementing the American College of Radiology (ACR) Dose Index Registry (DIR) that includes the following limitations:
A method for comparing reference values in medical imaging processes of different medical imaging devices; - teaching a DIR which allows participants to compare the radiation dose for their CT exams based on exam type and body part (Abstract);
a data base is available to a plurality of spatially separated local medical imaging devices; - Figure 1 and 2;
providing the data base with reference values; - teaching that, after registration, each site runs the TRIAD program that receives data directly from scanners (or PACS) and forwards data to the server including dose information;
wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes; - teaching exam code mapping from an idiosyncratic local exam name to a RadLex playbook name using a mapping tool provided by ACR;
creating a label for the medical imaging process at least one of a local medical imaging device or a local workstation, by using the defined global identification specifying the medical imaging process;  - Figure 3 shows the mapping between local exams at a particular facility, defined by a description and a short name, and a RadLex Playbook ID or label;
providing, by a mapping module, a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process, wherein the data base is available to a plurality of spatial separated local medical imaging devices; - Figure 3 shows the mapping between local exams at a particular facility, defined by a description and a short name, and a RadLex Playbook ID or label.
Examiner notes that the term “reference level” refers to a radiation dose for a particular examination and is not construed to mean “a national standard” or “critical threshold”.
With respect to Claims 1 and 14, Robinson further discloses the following limitations:
wherein a benchmarking data set is created for a subset of local medical imaging devices by, assigning a classification value to the medical imaging device; and creating a benchmarking data set based on the classification value;
the assigning assigns the classification value to the hospital of the medical imaging device.
Robinson teaches collecting benchmarking dose data from two sites where the dose data is segregated by site – i.e. each site or location, and therefore the respective imaging devices of each site/location, are classified by that location - and benchmarking data is generated for each site. Institutions, and therefore the respective imaging devices of each institution, are selected for comparison based on facility type, census region and community size, and separate comparisons are made for each category. For example, Figure 4 displays various comparisons of benchmarking data for a particular exam protocol (i.e. CT ABD PELVIS W IVCON) based on various classifications including a particular facility; similar types of facilities such as “Metropolitan” and “Academic”; facilities in a particular geographic region such as “West”; and for all facilities and devices that have reported to the DIR. Data from facilities and individual imaging devices is provided using the DICOM Radiation Structured Dose Report (RSDR). Examiner notes that the RSDR includes data elements that identify the “Acquisition Device Type” (TID 10001 Item 4).
Here, Examiner notes the teachings of the present specification relative to assigning a classification value to medical imaging device. The assignment comprises “in particular assigning a classification value to a subset of hospitals assigned the medical imaging device”. Classification values may include a type of hospital (i.e. paediatric, multi-specialized, imaging center, community, or university hospital); an area (rural, metropolitan), region (country, state) (Texas is not a country); orientation (north, west, south, middle, east or the like); and that are 
CLAIM 6
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein in a preparation step, an identifier is assigned to the local medical imaging device.
Robinson discloses reporting exam doses using the DICOM Radiation Structured Dose Report (RSDR). Examiner notes that the RSDR includes data elements that identify the “Acquisition Device Type” (TID 10001 Item 4). Such reporting inherently requires assigning a device ID in a preparation step (See TID 10002 Item 14 which points to TID 1021 Items 2 – 5 capturing the device name, manufacturer, model and serial number.
CLAIM 20
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein in a preparation step, an identifier is assigned to a hospital of the local medical imaging device; - Figure 3 teaching facility ID.
CLAIMS 7 and 9
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein the mapping that assigns the local identification to the defined global identification is visualized to an operator; - Figure 3;
wherein the data base of reference values is stored on a server; - Figure 2 and 3.
CLAIM 15
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein the creating of a label for the medical imaging process is at a workstation related to the local medical imaging device; - teaching a mapping tool.
CLAIMS 11, 16, 21 and 28
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein the plurality of spatial separated local medical imaging devices include local medical imaging devices, located at different hospitals; - Figure 1 and 2
wherein the benchmarking data set is visualized to an operator; - Figure 4;
wherein several references values are provided based upon one of the reference values, via a configuration module; - Figure 4;
generating a user interface presenting the benchmarking data set next to another benchmarking data set, the benchmarking data set being based on a plurality of local reference values of the plurality of spatially separated local medical imaging devices, and the other benchmarking data set being based on another classification value; and outputting the user interface to a display; - Figure 4;
CLAIM 24
Robinson teaches the limitations above relative to Claim 12. Additionally, Robinson teaches the 
wherein each of the reference values corresponds to a magnitude of radiation or a duration of radiation; - teaching both CDTI and DLP.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of “DICOM Correction Item”; CP 751; 8/21/2007.
CLAIM 8
Robinson teaches the limitations above relative to Claim 12. With respect to the following limitations:
wherein the defined global identification is included as information into a DICOM-object.
.
Claims 10, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of Walker et al.: (US PGPUB 2012/0213326 A1).
CLAIMS 10, 25 and 27
Robinson teaches the limitations above relative to Claim 1. With respect to the following limitations:
generating an alarm via an alert module, upon a configuration values being used that exceeds a reference value of the reference values; (Walker 0006, 0024, 0025); 
wherein each of the reference values represents a critical threshold; (Walker 0029, 0036).
Walker discloses a system and method for comparing a selected scan parameter such as radiation dose, to a scan parameter policy – i.e. a reference value. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the DIR system of Robinson so as to have included alerts based on radiation dose policy adherence, in accordance with the teaching of Walker, in order to allow for reducing radiation doses and over exposures.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of Koritzinsky et al.: (US 6,272,469 B1).
 CLAIMS 3 and 18
Robinson discloses the limitations above relative to Claims 1 and 17 respectively. With respect to the following limitations:
wherein the benchmarking data set is created on demand or after a defined period of time; (Koritzinsky col. 18 line 3 – 23, col. 19 line 41 to col. 20 line 10, col. 23 line 15 – 64). 
Robinson does not disclose periodic or on demand processing; however Koritzinsky does. For example, periodically or on demand, the system may obtain records from a diagnostic system and for specific populations of similar diagnostic systems and provide new or revised protocols based on analyzing the records. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol DIR system of Robinson so as to have included periodic or on demand processing, in accordance with the teachings of Koritzinsky, in order to allow for flexible processing schedules.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of “Mapping Institution-Specific Study Descriptions to RadLex Playbook Entries”; Mabotuwana et al.: 15 January, 2014.
CLAIMS 4, 5 and 19
Claims 4, 5 and 19 recite features related to auto-mapping between local and global ID’s 
wherein the mapping is provided by a manual mapping mechanism when an auto-mapping mechanism fails; wherein the auto-mapping mechanism is performed by an artificial network.
Mabotuwana (entire document) discloses an automatic mapping algorithm – i.e. an artificial network – that automatically maps institution-specific study descriptions to the RadLex Playbook ID in place of a manual process. When the algorithm fails to provide a match, a manual process is used. (Mabotuwana p 322 1st column). 325 – 326 “Determining RPIDs from extracted RIDs”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol DIR system of Robinson so as to have included using artificial networks to perform automated mapping with manual failover, in accordance with the teachings of Mabotuwana, in order to automate a known manual process.
Response to Arguments
Applicant’s arguments, and the amendment filed on 7 January, 2022, with respect to the U.S.C. 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
The U.S.C. 101 Rejection
Applicant argues that the claims integrate any abstract idea into a practical application by providing an improvement to the functioning of a computer or another technology. Applicant asserts that the claim do not recite an intended use in the preamble – i.e. comparing reference values of different devices. Examiner disagrees. The recitation in the preamble recites an “intended use” of the recite method. Nothing in the claims encompasses any sort of comparison 
Examiner has described in great detail how to overcome this rejection. That is by positively reciting steps that result in a configuration value being changed in order to reduce radiation based on a configuration value being used exceeding a reference value. (see Claim 10) Generating an alarm is ancillary to the abstract idea and does nothing to change any configuration value that reduces radiation. A user who receives the alarm may simply disregard it. Nothing in any of the claims recite steps that positively recite reducing radiation.
Further, Applicant asserts that the claims overcome deficiencies of conventional imaging devices by reducing radiation exposure. Examiner is perplexed by this assertion. For example, the specification discloses that if the local protocol has a radiation dose that exceeds a reference value, the operator will be alerted about the mismatch (0090). However, informing an operator does nothing to actually change the imaging device parameters in order to reduce radiation exposure such that it conforms to the global standard. Nothing in the specification discloses or suggests changing the imaging parameters of the imaging device in response to the notification.
The U.S.C. 102 Rejection
Applicant argues that Robinson fails to disclose “assigning a classification value to the subset of medical imaging devices”. Examiner disagrees, noting the teachings of the present specification relative to assigning a classification value to medical imaging device. The assignment comprises “in particular assigning a classification value to a subset of hospitals type of hospital (i.e. paediatric, multi-specialized, imaging center, community, or university hospital); an area (rural, metropolitan), region (country, state); orientation (north, west, south, middle, east or the like); and that are defined by the registration of the hospital. Benchmarking data is created by choosing a classification value for a hospital. (0064 – 0067, 0071, 0093). In view of the specification, the broadest reasonable interpretation of “assigning a classification value to a subset of medical imaging devices” is limited to assigning a classification value to the hospital that is assigned the imaging device. Robinson teaches fairly teaches this limitation. By classifying hospitals and other facilities, the imaging devices in the facilities inherit the classification, just as in the present application. 
Applicant asserts that Robison fails to teach creating a label for the medical imaging process, and providing a mapping of the local identification to the global identification. Figure 3 clearly shows the label for the imaging process defined by the global ID. The global ID, in this case the RadLex Playbook RPID, is created using a mapping tool provided by the American College of Radiology (ACR) Dose Index Registry (DIR). In an example, Robinson assigns the global ID “RPID22” to 19 different local study descriptions at facility 100556. Figure 3 also represents a mapping between the two data elements.
Examiner notes that Mabotuwana et al. discloses a detailed automatic mapping technique

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2010/0239069 A1 to Bourdeaux et al. discloses a system for reporting radiation dose usage in image acquisition that includes obtaining data from individual 
“Comparison of effective radiation doses from X-ray, CT, and PET/CT in pediatric patients with neuroblastoma using a dose monitoring program”; Kim et al. 14 July, 2016; Diagnostic and Interventional Radiology.
Nema.org DICOM RDSR Template; 11 June, 2017. Recovered from the Internet Archive on 2/10/2022.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Date: 9 February, 2022